DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of invention Group I in the reply filed on January 20, 2022 is acknowledged.

Claims 18-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on January 20, 2022.

Information Disclosure Statement
The IDS forms filed on June 14, 2019 and February 12, 2021 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features wherein injector further comprising “a base (a) in which there is a linear slor [sic] that is parallel to a longitudinal center axis of the injector and (b) that is positioned on an end of the first opening closest to the main body” must be shown or the feature(s) canceled from the claim(s).  Currently, none of these specified features seem to be shown in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 6, line 7 of the specification, “support pin 4” should be replaced with --support pin 34--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 14, there is confusion with the designations regarding the “opening” elements introduced into the claims, particularly in light of the specification.  Claim 13 introduces “at least one first opening”, which can be interpreted as meaning that more than one “first opening” can exist.  Then claim 14 further limits the injector of claim 13 by adding “a second opening”.  When reviewing the originally-filed disclosure, it seems that only two “openings” (i.e. those shown and described with respect to reference numbers “4” and “5”) can be included with the injector, yet claims 13 and 14 can be interpreted such that a plurality of “first openings” may exist (claim 13), plus a “second opening” (claim 14), above and beyond the 
Further, regarding claim 14, on line 2, the recitation, “the main body” lacks antecedent basis.  What is this “main body”?
Regarding claim 15, in combination with the confusion discussed above with respect to claims 13 and 14, the recitation, “the first opening” is unclear, since claim 13 introduces “at least one first opening”.
Regarding claim 16, on line 1, the recitation, “the first opening” is unclear, since claim 13 introduces “at least one first opening”.
Further, regarding claim 16, on lines 1-2, the recitation, “the main body” lacks antecedent basis.  What is this “main body”?
Regarding claim 17, the entire claim cannot be understood.  First, the introduction of “a base” is unclear.  What exactly is this base element?  Also, the introduction of “a linear slor” (assumed to mean a linear slot) is unclear.  What is this linear slot?  Further, the recitation, “the first opening” is unclear, since claim 13 introduces “at least one first opening”.  Moreover, the recitation, “the main body” lacks antecedent basis.  What is this “main body”?


Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 13, 14 and 16 are rejected, as well as the claims are understood, under 35 U.S.C. 102(a)(1) as being anticipated by Chabon et al., USPN 5,372,313.
	As to claim 13, Chabon (see Figs. 1-3) shows an injector (50) for introducing a fluid, the injector comprising:  an insert body (52, 54) that includes a first tool contact surface for an injection-molding tool and a second tool contact surface for the injection-molding tool; and an injection-molded housing (56) that encloses at least a portion of the insert body and that includes at least one first opening (198) that extends linearly towards the insert body (see Fig. 3).  Regarding the recitation of the insert body including “a first tool contact surface for an injection-molding tool and a second tool contact surface for the injection-molding tool”, no particular features of such an “injection-molding tool” are required by claim 13, which is merely directed to a product.  Thus, any two arbitrarily chosen surfaces of the insert body of Chabon would meet the recited “first tool contact surface for an injection-molding tool” and “second tool contact surface for the injection-molding tool”.  Regardless, Chabon expressly discloses that element “56” is an injection-molded housing made in an overmold-type process (see column 5, lines 39-41), thus at least two surfaces of the insert body of Chabon, as applied above, would make contact with the injection-molding tool which is used when producing the injector product of Chabon.

	As to claim 16, the at least one first opening of Chabon is shown to extend up to the insert body (see again, Fig. 3).

12.	Claims 13-17 are rejected, as well as the claims are understood, under 35 U.S.C. 102(a)(1) as being anticipated by Rahbar et al., USPN 5,820,099.
	It is noted that the following anticipatory application of the prior art of Rahbar to the claims pertains to a first interpretation of the Rahbar device, which is different from the interpretation of the Rahbar device in the rejection set forth below in paragraph 14 of the instant Office action.
	As to claim 13, Rahbar (see Figs. 1, 1A and 5-8) shows an injector (10) for introducing a fluid, the injector comprising:  an insert body (inclusive of 18, 20, 36, 40) that includes a first tool contact surface for an injection-molding tool and a second tool contact surface for the injection-molding tool; and an injection-molded housing (12) that encloses at least a portion of the insert body and that includes at least one first opening (58 in Fig. 6, labeled as “prior art”; or 70 in Figs. 5, 7 and 8) that extends linearly towards the insert body.  Regarding the recitation of the insert body including “a first tool contact surface for an injection-molding tool and a second tool contact surface for the injection-molding tool”, no particular features of such an “injection-molding tool” are required by claim 13, which is merely directed to a product.  Thus, any two arbitrarily chosen surfaces of the insert body of Rahbar would meet the recited “first tool contact surface for an injection-molding tool” and “second tool contact surface for the injection-molding tool”.  Regardless, Rahbar expressly discloses that element “12” is an injection-molded housing 
	As to claim 14, the injection-molded housing of Rahbar is also shown to include a second opening (the opening through which element “16” extends; see Fig. 1A) that extends linearly towards the insert body.
	As to claim 15, a first center axis of the “at least one first opening” of Rahbar, as applied above to claim 13 above, can be said to be set at an angle of 90o relative to a second center axis of the “second opening”, as applied to claim 14 above, because a plane defined by the center axis of the second opening is located 90o to the left of a plane defined by the first center axis of opening (70), when viewing through the injector along the first center axis (see Figs. 1 and 1A).   
	As to claim 16, the opening (58) shown in Fig. 6 of Rahbar clearly extends completely up to the insert body, and it is reasonable to say that the opening (70) shown in Figs. 7 and 8 extends up to the insert body.
	As to claim 17, although the recited features are not found in the originally-filed drawings of the instant application (as discussed above in paragraph 6 of the instant Office action) so as to lend some clarity regarding what these features actually are, as well as the claim can be understood (and in light of the specification at page 2, lines 17-23, and page 6, lines 4-6), the recited “base” is a “plastic skin” located at the end of the first opening, and the “linear slot” is located in this location.  Thus, for purposes of applying the prior art of Rahbar, Figs. 7 and 8 show a plastic skin (72) at an end of the first opening, and thus Rahbar includes a similar “base”.  Also, as shown in Fig. 8, a slotted feature is located at the end of the first opening closest to the insert body in the base, with this slotted feature extended in at least one direction which can 

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 13-17 are rejected, as well as the claims are understood, under 35 U.S.C. 103 as being unpatentable over Rahbar et al., in view of Ciba, Foreign Patent Document No. DE1792758 U.
	As to claims 13-16, Rahbar (see Figs. 1 and 1A) shows an injector (10) for introducing a fluid, the injector comprising:  an insert body (inclusive of 18, 20, 36, 40) that includes a first tool contact surface for an injection-molding tool and a second tool contact surface for the injection-molding tool; and an injection-molded housing (12) that encloses at least a portion of the insert body.  Regarding the recitation of the insert body including “a first tool contact surface for an injection-molding tool and a second tool contact surface for the injection-molding tool”, no particular features of such an “injection-molding tool” are required by claim 13, which is merely directed to a product.  Thus, any two arbitrarily chosen surfaces of the insert body of Rahbar would meet the recited “first tool contact surface for an injection-molding tool” and “second tool contact surface for the injection-molding tool”.  Regardless, Rahbar expressly discloses that element “12” is an injection-molded housing made in an overmold-type process 
	Ciba (see Fig. 1) teaches a prior art process of injection-molding/overmolding a plastic housing over an insert body (16), wherein two support pin elements (20), being located 90o relative to one another, are inserted through an injection molding tool (12) to support the insert body while the plastic injection-molding material is injected into the cavity of the molding tool, which results in the inclusion of a first opening (resulting from removal of a first of the two support pins 20) through the injection-molded housing extending linearly towards and up to the insert body, and a second opening (resulting from removal of the second of the two support pins 20) through the injection-molded housing extending linearly towards the insert body, with the center axis of the first opening being at an angle of 90o relative to the center axis of the second opening.  Thus, Ciba teaches at least one particular known process for forming an injection-molded/overmolded plastic housing over an insert body which could be used for forming the injection-molded housing shown by Rahbar.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the process for forming an injection-molded housing over an insert body, taught by Ciba, for forming the injection-molded housing of the injector shown by Rahbar, since the injection-
	As to claim 17, as discussed above, there is a great deal of confusion regarding the metes and bounds of this claim.  However, based on Applicant’s description in at least page 2, lines 17-23, and page 6, lines 4-6 of the specification, it seems that the features recited in the claim are merely a byproduct of producing the injector with a process and tool not unlike that shown by Ciba.  Thus, for the purpose of applying Rahbar, as modified above by Ciba, claim 17 is assumed to be met.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Palma et al., Hickey, Schumann et al., Nally et al. and Reiter, are cited as of interest.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752